Exhibit 10.22

 

CONSTAR INTERNATIONAL INC.

 

NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

CONSTAR INTERNATIONAL INC.

 

NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN

 

INTRODUCTION

 

Effective November 21, 2002, the Company adopted the Constar International Inc.
2002 Non-Employee Directors’ Stock Option Plan (the “Plan) for the benefit of
its eligible Non-Employee Directors. In order that the Company may continue to
attract high quality Non-Employee Directors and in order to increase the
Company’s flexibility in the compensation of its Non-Employee Directors, the
Company hereby amends and restates the Plan (including changing the Plan’s name)
effective April 30, 2003, as follows.

 

1. Purpose of the Plan

 

The purpose of the Plan is to promote the interests of the Company by attracting
and retaining valued Non-Employee Directors, and to motivate these individuals
to exercise their best efforts on our behalf, and to encourage ownership of the
Company’s stock by such directors.

 

2. Definitions

 

2.1 “Award” means a grant of Options or Restricted Stock under the Plan.

 

2.2 “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.3 “Change in Control” means:

 

(i) The acquisition, after the effective date of the Plan, by an individual,
entity or group (within the meaning of Section 13(d)(3) or 14 (d)(2) of the 1934
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of more than 30% of the combined voting power of the voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (a) any acquisition,
directly or indirectly, by or from the Company or any Subsidiary of the Company,
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary of the Company, (b) any acquisition by any
underwriter in connection with any firm commitment underwriting of securities to
be issued by the Company, or (c) any acquisition by any corporation if,
immediately following such acquisition, 70% or more of the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation (entitled to vote
generally in the election of directors), is beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who,
immediately prior to such acquisition, were the beneficial owners of the then
outstanding Common Stock and the Voting Securities in substantially the same
proportions, respectively, as their ownership, immediately prior to such
acquisition, of the Common Stock and Voting Securities; or

 

-2-



--------------------------------------------------------------------------------

(ii) The occurrence after the effective date of the Plan of, a reorganization,
merger or consolidation other than a reorganization, merger or consolidation
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners, immediately prior to such reorganization, merger
or consolidation, of the Common Stock and Voting Securities beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation 70% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
the Voting Securities; or

 

(iii) The occurrence after the effective date of the Plan of, (a) a complete
liquidation or substantial dissolution of the Company, or (b) the sale or other
disposition of all or substantially all of the assets of the Company, in each
case other than to a Subsidiary, wholly-owned, directly or indirectly, by the
Company or to a holding company of which the Company is a direct or indirect
wholly owned subsidiary prior to such transaction; or

 

(iv) During any period of twenty-four (24) consecutive months commencing after
the effective date of the Plan, the individuals at the

 

-3-



--------------------------------------------------------------------------------

beginning of any such period who constitute the Board and any new director
(other than a director designated by a person or entity who has entered into an
agreement with the Company or other person or entity to effect a transaction
described in paragraphs (i), (ii) or (iii) above) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of any such period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority of the Board.

 

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.5 “Committee” means the committee designated by the Board to administer the
Plan under Section 4.

 

2.6 “Common Stock” means the common stock of the Company, par value $.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 8.

 

2.7 “Company” means Constar International Inc., a Delaware corporation, or any
successor corporation.

 

2.8 “Disability” means a physical and/or mental condition incurred by a
Participant which prevents such Participant from continuing to serve as a
Non-Employee Director.

 

-4-



--------------------------------------------------------------------------------

2.9 “Fair Market Value” means, on any given date, the closing price of a share
of Common Stock on the principal national securities exchange on which the
Common Stock is listed on such date or, if Common Stock was not traded on such
date, on the last preceding day on which the Common Stock was traded. If at any
time such Common Stock is not listed on any securities exchange, the Fair Market
Value shall be the fair value of such Common Stock as determined in good faith
by the Committee

 

2.10 “Holder” means a Non-Employee Director who receives an Award.

 

2.11 “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

2.12 “Non-Employee Director” means a member of the Board who meets the
definition of a “non-employee director” under Rule 16b-3(b)(3) promulgated by
the Securities and Exchange Commission under the 1934 Act.

 

2.13 “Non-Qualified Option” means an Option not intended to be an incentive
stock option as defined in Section 422 of the Code.

 

2.14 “Option” means the right granted from time to time under Section 6 of the
Plan to purchase Common Stock for a specified period of time at a stated price.

 

2.15 “Participant” means a Non-Employee Director who meets the eligibility
criteria of Section 3.

 

-5-



--------------------------------------------------------------------------------

2.16 “Plan” means the Constar International Inc. Non-Employee Directors’ Equity
Incentive Plan (previously known as the Constar International Inc. 2002
Non-Employee Directors’ Stock Option Plan) herein set forth, as amended from
time to time.

 

2.17 “Restricted Stock” means Common Stock awarded by the Committee under
Section 7 of the Plan.

 

2.18 “Restriction Period” means the period during which Restricted Stock is
subject to forfeiture.

 

2.19 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company (or any subsequent parent of
the Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

-6-



--------------------------------------------------------------------------------

3. Eligibility

 

All Non-Employee Directors are eligible to receive Awards.

 

4. Administration and Implementation of Plan

 

4.1 The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and full authority to act in selecting the
Participants to whom Awards will be granted, in determining what types of Awards
will be granted, in determining the times at which Awards will be granted, in
determining the amount of the Restricted Stock and/or Options to be granted to
each such Participant, in determining the terms and conditions of the Awards
granted under the Plan and in determining the terms of the agreements to be
entered into with Holders.

 

4.2 The Committee’s powers shall also include, but not be limited to, the power
to grant Awards that are transferable by the Holder; and to determine the
effect, if any, of a Change in Control of the Company upon outstanding Awards.
Upon a Change in Control, the Committee may, on a Holder by Holder basis, (i)
fully vest and/or accelerate the Restriction Period of any Awards, (ii) cancel
any outstanding Awards in exchange for a cash payment of an amount equal to the
difference between the then Fair Market Value of the Award less the Restricted
Stock price or Option exercise price, (iii) after having given the Holder a
chance to exercise any outstanding Options, terminate any or all of the

 

-7-



--------------------------------------------------------------------------------

Holder’s unexercised Options, or (iv) where the Company is not the surviving
corporation, cause the surviving corporation to assume or replace all
outstanding Awards with comparable awards.

 

4.3 The Committee shall have the power to adopt regulations for carrying out the
Plan and to make changes in such regulations as it shall, from time to time,
deem advisable. The Committee shall have the power unilaterally and without
approval of a Holder to amend an existing Award in order to carry out the
purposes of the Plan so long as such an amendment does not take away any benefit
granted to a Holder by the Award and as long as the amended Award comports with
the terms of the Plan. Any interpretation by the Committee of the terms and
provisions of the Plan and the administration thereof, and all action taken by
the Committee, shall be final, binding and conclusive for all purposes and upon
all Holders.

 

5. Shares of Stock Subject to the Plan

 

5.1 Subject to adjustment as provided in Section 8, the total number of shares
of Common Stock available for Award under the Plan shall be 25,000 shares. Any
shares issued hereunder may consist, in whole or in part, of authorized and
unissued shares or treasury shares. If any shares subject to any Award granted
hereunder are forfeited or such Award otherwise terminates without the issuance
of such shares or the payment of other consideration in lieu of such shares, the
shares subject to such Award, to the extent of any such forfeiture or
termination, shall again be available for grant under the Plan.

 

-8-



--------------------------------------------------------------------------------

5.2 Any shares issued by the Company through the assumption or substitution of
outstanding awards from an acquired company shall not reduce the shares
available under the Plan.

 

6. Options

 

Options give a Non-Employee Director the right to purchase a specified number of
shares of Common Stock from the Company for a specified time period at a fixed
price. Options granted under the Plan will be Non-Qualified Stock Options and
shall be subject to the following terms and conditions:

 

6.1 Option Grants: Options shall be evidenced by a written Option agreement.
Such Option agreements shall conform to the requirements of the Plan, and may
contain such other provisions as the Committee shall deem advisable.

 

6.2 Number of Options: The Committee may grant to any current Non-Employee
Director an Option to purchase shares of Common Stock. The Committee in its sole
discretion shall determine the number of Options, if any, granted under this
Section.

 

6.3 Option Price: The price per share at which Common Stock may be purchased
upon exercise of an Option shall be determined by the Committee, but shall be
not less than the Fair Market Value of a share of Common Stock on the date of
grant.

 

-9-



--------------------------------------------------------------------------------

6.4 Term of Options: An Option agreement shall specify when an Option may be
exercisable and the terms and conditions applicable thereto. The term of an
Option shall in no event be greater than five years.

 

6.5 Payment of Option Price: An Option may be exercised only for a whole number
of shares of Common Stock. The Committee shall establish the time and the manner
in which an Option may be exercised. The option price of the shares of Common
Stock received upon the exercise of an Option shall be paid within three days of
the date of exercise: (i) in full in cash, or, (ii) with the consent of the
Committee, in whole or in part in Common Stock held by the Holder for at least
six months valued at Fair Market Value on the date of exercise.

 

6.6 Termination: If a Participant terminates from his position as a Non-Employee
Director for any reason, any unexercised Option granted to the Participant may
thereafter be exercised by the Participant (or, where appropriate, the
Participant’s transferee or legal representative), to the extent it was
exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant, for a period of 90 days from the date
of such termination or until the expiration of the stated term of the Option,
whichever period is shorter.

 

-10-



--------------------------------------------------------------------------------

7. Restricted Stock

 

7.1 An Award of Restricted Stock is a grant by the Company of a specified number
of shares of Common Stock to the Participant, which shares are subject to
forfeiture upon the happening of specified events. Such an Award shall be
subject to the following terms and conditions:

 

7.2 Restricted Stock Grants: An Award of Restricted Stock shall be evidenced by
a written Restricted Stock agreement. Such agreement shall conform to the
requirements of the Plan and, additionally, may contain such other provisions
not inconsistent with the terms of the Plan as the Committee shall deem
advisable. Upon the Award of Restricted Stock to a Participant, the Committee
shall direct that a certificate or certificates representing the number of
shares of Common Stock be issued to the Participant with the Participant
designated as the registered owner. The certificate(s) representing such shares
shall be legended as to restrictions on the sale, transfer, assignment, pledge
or other encumbrances during the Restriction Period and deposited by the
Participant, together with a stock power endorsed in blank, with the Company.

 

-11-



--------------------------------------------------------------------------------

7.3 Amount of Restricted Stock: On the effective date of this amendment and
restatement of the Plan, and thereafter annually on the first business day
following the date of the Company’s annual meeting of shareholders, the
Committee shall grant to each current Non-Employee Director an Award of 750
shares of Restricted Stock (1,000 shares of Restricted Stock in the case of a
Non-Employee Director who is Chairman of the Board). However, the Committee in
its sole discretion may determine that the performance of any or all
Participants warrants a greater or lesser number of shares of Restricted Stock.

 

7.4 Restricted Stock Price: The Committee may require a cash payment from a
Participant in an amount no greater than the aggregate Fair Market Value of the
Common Stock awarded determined at the date of grant in exchange for the grant
of an Award; or the Committee may make an award of Restricted Stock without the
requirement of a cash payment.

 

7.5 Stockholder Rights: Unless otherwise determined by the Committee, during the
Restriction Period the Participant shall have all of the rights of a stockholder
including the right to vote the shares of Restricted Stock and receive dividends
and other distributions, provided that distributions in the form of Common Stock
shall be subject to the same restrictions as the underlying Restricted Stock.

 

-12-



--------------------------------------------------------------------------------

7.6 Restrictions: The Restricted Stock Agreement shall specify the duration of
the Restriction Period and the performance, service or other conditions
(including termination of service on account of death, Disability or other
cause) under which the Restricted Stock may be forfeited to the Company. At the
end of the Restriction Period, the restrictions imposed hereunder shall lapse
with respect to the number of shares of Restricted Stock as determined by the
Committee, and the legend shall be removed and such number of shares delivered
to the Participant (or, where appropriate, the Participant’s legal
representative). The Committee may modify or accelerate the vesting and delivery
of shares of Restricted Stock.

 

8. Adjustments upon Changes in Capitalization

 

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to stockholders other
than a cash dividend, or any change in the corporate structure of a Subsidiary,
the Board shall make appropriate adjustment in the number and kind of shares
authorized by the Plan and any other adjustments to outstanding Awards as it
determines appropriate. No fractional shares of Common Stock shall be issued
pursuant to such an adjustment. The Fair Market Value of any fractional shares
resulting from adjustments pursuant to this Section shall, where appropriate, be
paid in cash to the Holder. The determinations and adjustments made by the Board
pursuant to this Section 8 shall be conclusive.

 

-13-



--------------------------------------------------------------------------------

9. Effective Date, Termination and Amendment

 

The Plan became effective on November 21, 2002, the date of the Company’s
initial public offering. The Plan shall remain in full force and effect until
the earlier of five years from the date of its adoption by the Board, or the
date it is terminated by the Board. The Board shall have the power to amend,
suspend or terminate the Plan at any time, provided that no such amendment shall
be made without stockholder approval which shall (i) increase (except as
provided in Section 8) the total number of shares available for issuance
pursuant to the Plan; (ii) change the class of employees eligible to be Holders;
or (iii) change the provisions of this Section 9. Termination of the Plan
pursuant to this Section 9 shall not affect Awards outstanding under the Plan at
the time of termination.

 

10. Transferability

 

Except as provided below, Awards may not be pledged, assigned or transferred for
any reason during the Holder’s lifetime, and any attempt to do so shall be void
and the relevant Award shall be forfeited. The Committee may grant Awards that
are transferable by the Holder during his lifetime, but such Awards shall be
transferable only to the extent specifically provided in the agreement entered
into with the Holder. The transferee of the Holder shall, in all cases, be
subject to the provisions of the agreement between the Company and the Holder.

 

-14-



--------------------------------------------------------------------------------

11. General Provisions

 

11.1 Nothing in the Plan nor any Award granted pursuant to the Plan shall be
deemed to create any obligation on behalf of the Board to nominate any
Participant for re-election to the Board by the Company’s shareholders.

 

11.2 To the extent that Federal laws (such as the 1934 Act, the Code or the
Employee Retirement Income Security Act of 1974) do not otherwise control, the
Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Delaware and construed accordingly.

 

11.3 The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, except as provided in Section 8, no Award may be
repriced, replaced, regranted through cancellation, or modified without
shareholder approval if the effect would be to reduce the exercise or base price
for the shares underlying the Award. The Committee may amend Awards without the
consent of the Holder, except in the case of amendments adverse to the Holder,
in which case the Holder’s consent is required to any such amendment.

 

* * * * * *

 

-15-



--------------------------------------------------------------------------------

To record the amendment and restatement of the Plan, the Company has caused its
authorized officers to affix its corporate name effective as of the day and year
first written above.

 

CONSTAR INTERNATIONAL INC.

By:

 

/s/ James C. Cook

--------------------------------------------------------------------------------

 

-16-